DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-7, 9, 11-15, 17 and 19-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 6, 11, 12, 17 and 18 of U.S. Patent No. 11,128,553.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 5, 6, 11, 12, 17 and 18 of U.S. Patent No. 11,128,553 cover and encompass the limitations of claims 1, 3-7, 9, 11-15, 17 and 19-23 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 11,128,553 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1, 3-7, 9, 11-15, 17 and 19-23 of the instant application are rejected as obvious double patenting over the narrower claims 5, 6, 11, 12, 17 and 18 of U.S. Patent No. 11,128,553.
	Regarding claims 1, 3-5 and 7 of the instant application, claim 5 of the U.S. Patent No. 11,128,553 covers and encompasses all subject matter claimed.
Regarding claim 6 of the instant application, claim 6 of the U.S. Patent No. 11,128,553 covers and encompasses all subject matter claimed.
Regarding claims 9, 11-13 and 15 of the instant application, claim 11 of the U.S. Patent No. 11,128,553 covers and encompasses all subject matter claimed.
Regarding claim 14 of the instant application, claim 12	 of the U.S. Patent No. 11,128,553 covers and encompasses all subject matter claimed.
Regarding claims 17, 19-21 and 23 of the instant application, claim 17 of the U.S. Patent No. 11,128,553 covers and encompasses all subject matter claimed.
Regarding claim 22 of the instant application, claim 18	 of the U.S. Patent No. 11,128,553 covers and encompasses all subject matter claimed.


	Allowable Subject Matter
Claims 2, 8, 10, 16, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Bodin et al (US 2006/0036719) is cited because it is pertinent to the method and apparatus for network switch for use in forwarding network traffic. However, the cited reference fail to teach or suggest the arrangements of a system-on-chip (SoC) network switch integrated circuit (IC) for use in forwarding network traffic that is in accordance with multiple different link layer communication protocols, the network traffic to be forwarded via a physical port associated with the SoC network switch IC to an optical communication channel and thence to a destination network device, the SoC network switch IC comprising: network communication circuitry for use, when the SoC network switch IC is in operation, in (1) receiving multiprotocol inbound network communication to the SoC network switch IC and (2) transmitting multiprotocol outbound network communication from the SoC network switch IC; and network traffic switching circuitry for use in outbound network communication forwarding address determination; wherein, when the SoC network switch IC is in the operation: based upon frame data accessed by the SoC network switch IC as a function of one or more of the multiple different link layer communication protocols determined by the SoC network switch IC to correspond to the network traffic, the SoC network switch IC is to identify (1) a forwarding address of the destination network device to which the network traffic is to be forwarded by the SoC network switch IC that corresponds to the physical port, (2) a communication protocol-related code, and (3) a forwarding rule; the forwarding address, the code, and the forwarding rule are to be used by the SoC network switch IC to determine forwarding by the SoC network switch IC of the network traffic; the network traffic is formatted in accordance with the one or more of the multiple different link layer communication protocols; the network communication circuitry is configurable to transmit the network traffic via the physical port; the SoC network switch IC is configurable to provide telemetry information related, at least in part, to the SoC network switch IC for use in: failure condition detection and prevention; quality of service management; and software defined infrastructure management; and the one or more of the multiple different link layer communication protocols comprises an Ethernet protocol and another, different link layer protocol as recited in claim 1 and similar limitations as recited in claims 9 and 17 and further limitations of the dependent claims 2-8, 10-16 and 18-24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636